Citation Nr: 0332340	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-10 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obsessive 
compulsive personality disorder.  
	
2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spondylosis.  

3.  Entitlement to an evaluation in excess of 10 percent 
lumbar paravertebral myositis.  

4.  Entitlement to a compensable evaluation for sliding 
hiatal hernia.  

5.  Entitlement to a compensable evaluation for status post 
removal of colon polyp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
September 1968 and from December 1968 to November 1986, with 
other unspecified service in the Army reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO inter 
alia denied the claims listed on the title page.  The 
appellant disagreed and this appeal ensued.  

In this decision, the Board denies the claim of entitlement 
to service connection for obsessive-compulsive personality 
disorder.  The remaining claims will be addressed in the 
Remand section of this document.  


FINDING OF FACT

The appellant has a diagnosed obsessive compulsive 
personality disorder separate from any psychiatric diagnosis.  




CONCLUSION OF LAW

Service connection is not allowed for a personality disorder 
and therefore, the appellant's claim for service connection 
for such is legally insufficient.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9, 4.127 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Upon the appellant's 
disagreement, the RO sent him a July 1998 statement of the 
case discussing the criteria for proving service connection 
and the evidence considered in evaluating the claim.  At the 
July 1998 hearing, the hearing officer reviewed with the 
appellant his contentions, the evidence associated with the 
record, and the evidence needed to substantiate the claim.  
In a June 2000 letter, the RO told the appellant it had asked 
for records from the naval hospital at Roosevelt Roads and 
had scheduled a VA examination.  In July 2001 letters, the RO 
made follow up inquires of the naval hospital at Roosevelt 
Roads and informed the appellant of the VCAA and of its 
actions in attempting to get records from that facility.  
After securing additional evidence and readjudicating the 
claim, the RO issued a supplemental statement of the case in 
August 2002 listing the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and 


authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  The 
record contains the service medical records, as well as post-
service treatment records from VA facilities and from the 
naval hospital at Roosevelt Roads.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The RO afforded the appellant a VA examination in 
July 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

The claimant seeks to establish service connection for 
obsessive compulsive personality disorder.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

Service connection may be established in several ways.  
Generally, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Chronic disease 


shown as such in service or within one year of service (for 
defined "chronic" diseases, including psychosis) may be 
service connected if there are subsequent manifestations of 
the same chronic disease at any later date, however remote, 
unless clearly attributable to intercurrent causes.  If the 
claimed disability is not chronic, service connection may 
still be established if there is a continuity of 
symptomatology during or subsequent to service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a) (2003).  

An important exception, though, applies where a personality 
disorder is at issue.  A personality disorder is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003).  

The appellant here seeks service connection for a personality 
disorder, defined as obsessive compulsive personality 
disorder.  VA has already established service connection for 
a panic disorder, the principal psychiatric disability shown 
by the post-service medical records.  The service medical 
records reveal cyclothymic (depressive) personality traits in 
November 1974 and counseling for marital problems in 1985 and 
1986.  VA clinical records in the 1990s reveal diagnoses and 
treatment for obsessive-compulsive disorder, a psychiatric 
disorder attached to the findings of panic disorder.  
Obsessive-compulsive disorder is a different and distinct 
diagnosis from obsessive-compulsive personality disorder.  
The first is listed in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) under anxiety disorders and the 
later diagnosis is listed under personality disorders.  With 
respect to the psychiatric diagnostic criteria, the Court in 
Cohen v. Brown, 10 Vet. App. 128 (1997), indicated that VA 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125.

A post-service psychiatric examination in July 1998 found 
panic disorder and obsessive-compulsive disorder, with no 
personality disorder.  VA examination in July 2000 diagnosed 
obsessive compulsive personality disorder as separate from 
the panic disorder; the Axis I diagnosis, where psychiatric 
disorders are listed, reported 


panic disorder, whereas the Axis II diagnosis, for 
personality disorders, listed obsessive compulsive 
personality disorder.  The examiner had complete access to 
the VA claims file, including the service and post-service 
medical records.  He indicated that he read and considered 
those records as a part of his evaluation.  This later report 
is found to be more probative than the findings made upon 
examination in July 1998.  In that examination, the veteran 
reported a history of obsessive-compulsive disorder which was 
repeated by the examiner in her report.  The examiner in the 
July 2000 report reviewed the entire record, including the 
July 1998 report.  He commented on the findings in that 
report, and after a thorough discussion regarding all of his 
symptoms, indicated that the correct diagnosis in terms of 
his neuropsychiatric condition was as indicated above.  

In light of the evidence of record and based on this 
analysis, the Board concludes that service connection cannot 
be established for obsessive compulsive personality disorder.  
The regulations do not permit service connection for a 
personality disorder, a developmental disorder, on any basis.  
Beno v. Principi, 3 Vet. App. 439 (1992) (citing 38 C.F.R. 
§§ 4.9, 4.127).  Service connection is not allowed for a 
personality disorder and therefore, the appellant's claim for 
service connection for such is legally insufficient.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for obsessive compulsive personality 
disorder is denied.  


REMAND

With respect to the claims of entitlement to evaluations in 
excess of 10 percent for cervical spondylosis and lumbar 
paravertebral myositis, and the claims of entitlement to a 
compensable evaluations for sliding hiatal hernia and status 
post removal of colon polyp, the most recent examinations 
were conducted more than three years ago.  The appellant 
argues that the disabilities have increased in 


severity, and the appellant may be prejudiced without a more 
timely examination.  Moreover, the criteria for rating the 
orthopedic disabilities and the status post removal of colon 
polyps has recently been amended.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these claims 
will be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit's holding in 
PVA was similar to that reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Schedule the appellant for an 
orthopedic examination to determine the 
severity of the service-connected 
cervical spine and lumbar spine 
disabilities.  Make available to the 
examiner(s) the claims folder and a copy 
of this Remand for review in conjunction 
with the examination.  Ask the 
examiner(s) to record the pertinent 
medical and service history, conduct 
radiographic studies of the cervical 
spine and lumbar spine, measure the range 
of motion of the cervical spine and 
lumbar spine, and comment upon the 
presence of muscle spasm, guarding, 
localized tenderness, abnormal gait, 
abnormal spinal contour, ankylosis, 
scoliosis, reversed lordosis, abnormal 
kyphosis, and vertebral body fracture and 
corresponding loss of height.  The 
examiner should also comment on the 
duration, frequency, and severity of any 
incapacitating episodes, and whether the 
disability results in functional loss due 
to pain on motion.  The rationale for any 
opinions expressed should be set forth in 
an examination report associated with the 
claims file.  

3.  Schedule the appellant for 
appropriate examination(s) to determine 
the severity of the service-connected 
hiatal hernia and status post removal or 
colon polyps disabilities.  Make 
available to the examiner(s) the claims 
folder and a copy of this Remand for 
review in conjunction with the 
examination.  Ask the examiner(s) to 
record the pertinent medical and service 
history, and note any indication of 
epigastric distress manifested by pain, 
vomiting, material weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, regurgitation, substernal or arm 
or shoulder pain, or other symptom 
combinations productive of severe 
impairment of health.  The rationale for 
any opinions expressed should be set 
forth in an examination report associated 
with the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims.  With respect to 
rating the colon polyps disability, 
ensure consideration of both the former 
version of the rating criteria at 
38 C.F.R. § 4.114, Diagnostic Code 7344 
(1998 to 2002), and the amended criteria 
of Diagnostic Code 7344.  See 66 Fed. 
Reg. 29,486, 29,488 (May 31, 2001) 
(effective Jul. 2, 2001) (codified as 
amended at 38 C.F.R. § 4.114, Diagnostic 
Code 7344 (2003)).  With respect to the 
cervical spine and lumbar spine 
disabilities, ensure consideration of the 
former version of the rating criteria at 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 
to 5295 (1998 to 2002), and the amended 
criteria.  See 68 Fed. Reg. 51,454, 
51,456 (Aug. 27, 2003) (effective Sep. 
26, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



